DETAILED ACTION
				Election/Restriction
This application is in condition for allowance except for the presence of claims 10-20 directed to the non-elected inventions without traverse (see applicant’s response dated 3/29/21).  Accordingly, claims 10-20 had been cancelled.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a radiating portion that extends from a first surface of the body portion and is connected to the feeding via and the dummy via, and a grounding portion that extends from a second surface of the body portion opposite the first surface of the body portion and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/